         Case 6:20-cv-00889-ADA Document 31 Filed 03/29/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                    )
BRAZOS LICENSING AND                           )
DEVELOPMENT,                                   )   CIVIL ACTION No. 6:20-cv-889-ADA
                                               )   CIVIL ACTION No. 6:20-cv-890-ADA
              Plaintiff,                       )   CIVIL ACTION No. 6:20-cv-891-ADA
                                               )   CIVIL ACTION No. 6:20-cv-892-ADA
              v.                               )   CIVIL ACTION No. 6:20-cv-893-ADA
                                               )   CIVIL ACTION No. 6:20-cv-916-ADA
HUAWEI TECHNOLOGIES CO., LTD.                  )   CIVIL ACTION No. 6:20-cv-917-ADA
and HUAWEI TECHNOLOGIES USA
INC.,                                              JURY TRIAL DEMANDED
              Defendants.

             ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION
                    TO AMEND THE SCHEDULING ORDER

       Before the Court is Defendants’ Unopposed Motion to Amend the Scheduling Order to

Extend the Deadline to Service Preliminary Invalidity Contentions.       Having considered the

Motion, the Court is of the opinion that the Motion should be GRANTED.

       As such, the Scheduling Order in the above-referenced cases is hereby amended as follows:

 Current Deadline          Amended Deadline                         Item

    April 7, 2021            April 12, 2021   Defendant serves preliminary invalidity
                                              contentions in the form of (1) a chart setting
                                              forth where in the prior art references each
                                              element of the asserted claim(s) are found, (2) an
                                              identification of any limitations the Defendant
                                              contends are indefinite or lack written
                                              description under section 112, and (3) an
                                              identification of any claims the Defendant
                                              contends are directed to ineligible subject matter
                                              under section 101. Defendant shall also produce
                                              (1) all prior art referenced in the invalidity
                                              contentions, (2) technical documents, including
                                              software where applicable, sufficient to show the
                                              operation of the accused product(s), and (3)
                                              summary, annual sales information for the
       Case 6:20-cv-00889-ADA Document 31 Filed 03/29/21 Page 2 of 2




                                       accused product(s) for the two years preceding
                                       the filing of the complaint, unless the parties
                                       agree to some other timeframe.




SIGNED this 29th day of March, 2021.




                                       _______________________________
                                       ALAN D ALBRIGHT
                                       UNITED STATES DISTRICT JUDGE
